Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 10/14/2021 ("10-14-21 OA"), the Applicant (ii) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 4 and then canceled claim 4, (ii) rewrote the previously-indicated allowable claim 6 in independent form to include the limitations of the previously-presented base claim 1, (iii) amended claims 12-14, (iv) amended previously-indicated allowed claims 15-18 and (v) amended the title on 01/12/2022.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 10-14-21 OA.
Applicant's amendments to the independent claim 1 to include the limitation of the previously-indicated allowable claim 4 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1 and 2 as being anticipated by Kim set forth starting on page 3 under line item number 2 of the 10-14-21 OA and the 35 U.S.C. 103 rejection of claims 3 and 5 and being unpatentable over Kim set forth starting on page 6 under line item number 3 of the 10-14-21 OA.
Applicant's rewriting of the previously-indicated allowable claim 6 to include the limitations of the previously-presented claim 1 and then amending claims 13 and 14 to 

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 4 stated on page 7 under line item number 4 of the 10-14-21 OA.
Claims 2, 3, 5 and 9-11 are allowed, because they depend from the allowed independent claim 1.

Independent claim 6 is allowed, because the previously-indicated allowable claim 6 stated on page 7 under line item number 4 of the 10-14-21 OA has been rewritten independent form to include the limitations of the previously-presented base claim 1. 
Claims 7, 8 and 12-14 are allowed, because they depend from the allowed independent claim 6. 

Independent claim 15 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, forming an organic film by vapor deposition so as to cover the first inorganic film; and
ashing the organic film to form an organic buffer layer on a surface of the inner circular wall.
Claims 16-20 are allowed, because they depend from the allowed independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        19 January 2022